Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-16-00183-CV

                                      Trece MEUTH,
                                         Appellant

                                             v.

                                   CITY OF SEGUIN,
                                       Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 14-0546-B-CV
                          Honorable William Old, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee, City of Seguin, recover its costs of this appeal form
appellant, Trece Meuth.

       SIGNED February 15, 2017.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice